COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   '
 DEEN T. WILLIAMSON,                                               No. 08-13-00309-CV
                                                   '
                               Appellant,                             Appeal from the
                                                   '
 v.                                                             County Court at Law No. 2
                                                   '
 CRAIG HOWARD, ET. AL.,                                          of Dallas County, Texas
                                                   '
                              Appellees.           '             (TC# CC-13-03662-CB)



                                             ORDER

        Pending before the Court is a motion filed by Appellant, Deen Williamson, titled

“APPELLANT’S MOTION REQUESTING THE EIGHTH COURT OF APPEALS REVIEW

THE TRIAL COURT’S REFUSAL TO SIGN APPELLANT’S FORMAL BILL OF

EXCEPTIONS OR PREPARE A JUDGE’S BILL”. In this motion, Appellant requests that the

Court review the trial court’s refusal to sign Appellant’s bill of exceptions or prepare a judge’s bill.

These issues are not properly made in a motion, but can be raised in the Appellant’s brief. The

motion is therefore DENIED. The denial of this motion does not prohibit Appellant from raising

these issues in her brief.

        IT IS SO ORDERED this 3rd day of January, 2014.



                                                        PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.